Citation Nr: 0531193	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD), as secondary to nicotine dependence and cigarette 
smoking.

2.  Entitlement to service connection for throat cancer, as 
secondary to nicotine dependence and cigarette smoking.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
December 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in January 2001 and 
August 2003 for further development and is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran's claim for service connection for nicotine 
dependence and associated COPD and throat cancer was received 
by VA in July 1997.

2.  A current diagnosis of COPD has not been shown.

3.  A current diagnosis of throat cancer has not been shown.


CONCLUSIONS OF LAW

1.  A respiratory disorder, claimed as chronic obstructive 
pulmonary disease (COPD), as secondary to nicotine dependence 
and cigarette smoking, was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.310 (2004).

2.  Throat cancer, as secondary to nicotine dependence and 
cigarette smoking, was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a procedural matter, the Board notes that for claims 
received by VA after June 9, 1998, VA law and regulations 
provide that a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2004).  In this case, the veteran filed 
his initial claim in July 1997, prior to the effective date 
of the new law.

VA Office of General Counsel Precedential Opinion 
(VAOPGCPREC) 19-97 was prepared in response to an inquiry as 
to under what circumstances service connection might be 
established for tobacco-related disability or death on the 
basis that such disability or death was secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  

The opinion, in pertinent part, was to the effect that, while 
38 C.F.R. § 3.310 provided for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example, lung cancer, service connection might be 
established without reference to 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The General Counsel, in the 1997 opinion, cited a prior 1993 
General Counsel opinion which held that whether nicotine 
dependence was a disease for compensation purposes was a 
matter to be resolved by adjudicative personnel based on 
accepted medical principles.  The threshold question was 
whether nicotine dependence could be considered a disease 
within the meaning of the veterans' benefit laws; and in that 
regard, it referred to further VA guidelines which held in 
the affirmative.  See VAOPGCPREC 2-93 (Jan. 13, 1993).

The 1997 opinion further noted that secondary service 
connection could only be awarded if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which was 
the basis of the claim or claims, and that the issue of 
proximate cause was a question of fact to be determined from 
the evidence on file.  The 1997 opinion also noted the 
potential for an intervening or a supervening cause of injury 
or disease, which might act to sever the proximate and causal 
connection between the original act and the subsequent injury 
or disease.

VA's Undersecretary for Health, in a May 5, 1997, memorandum, 
concluded that nicotine dependence may be considered a 
disease for VA compensation purposes. 
Thus, the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death first occurring after service.

In determining whether secondary service connection for 
disability attributable to tobacco use subsequent to military 
service is warranted, the first question that must be 
addressed is whether the veteran acquired a dependence on 
nicotine during service.  This is a medical determination 
which must be supported by competent medical evidence.  

The DMS-IV sets forth the criteria for diagnosing substance 
dependence, as specifically applicable to nicotine 
dependence.  Under those criteria, nicotine dependence might 
be described as a maladaptive pattern of nicotine use leading 
to clinically significant impairment or distress, as 
manifested by three or more of a listing of seven specific 
criteria occurring at any time in the same 12-month period.  

Without going into specific details, those seven criteria 
were listed as tolerance, withdrawal, use of tobacco in 
larger amounts or over a longer period than was intended, 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use, devotion of a great deal of time in 
activities necessary to obtain or use nicotine, 
relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.

In a case where, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service use of tobacco products was the proximate 
cause of the disability or death upon which the claim was 
predicated.  A supervening cause of such disability or death, 
such as exposure to environmental toxins, etc., might 
preclude service connection.  Likewise, a nicotine-dependent 
individual might have a full remission of dependency after 
service and then resume use of tobacco products.

The evidence does not show, and the veteran has not argued, 
that he incurred COPD or throat cancer during military 
service from November 1950 to December 1951.  There is simply 
no evidence upon which to base an allowance of service 
connection on a direct or presumptive basis.

Rather, in essence, it is the veteran's central contention 
that he became dependent on nicotine during service, that 
this nicotine dependence resulted in his smoking cigarettes 
for many years after service and that this nicotine 
dependence itself is a disease which was incurred in service 
and which later resulted in COPD and throat cancer.

Notwithstanding the veteran's assertion that he developed 
throat cancer and COPD as a result of nicotine dependence and 
smoking during military service, the Board finds that the 
claims must be denied.  

Significantly, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, while there was some early mention of COPD and 
bronchitis in the claims file, the current and overwhelming 
weight of medical evidence indicates that the veteran's lung 
disorder is appropriately diagnosed as interstitial pulmonary 
fibrosis, which has clearly been attributed to rheumatoid 
arthritis (RA) by multiple treating and examining physicians.  

Support for the threshold determination that the veteran's 
lung condition was not caused by cigarette smoking is 
prevalent throughout the medical evidence in the claims file.  
Specifically, in a February 1998 outpatient progress note, 
shortly after the veteran filed his claim, the treating 
physician stated:

1.	Patient says he used tobacco during 
active service.
2.	Patient's respiratory condition is 
pulmonary fibrosis and I am not 
aware that smoking causes this.
3.	I don't know and [the veteran] 
states that he started smoking 
before entering active service.
4.	The last pulmonary function tests 
that were done on June-97 are 
compatible with pulmonary fibrosis, 
not with emphysema or COPD that to 
my knowledge are the diseases 
associated with cigarette smoking.

In a March 1998 VA examination, the examiner noted that 
veteran's subjective complaints, conducted a physical 
examination, and concluded "[the veteran's] type of 
pulmonary fibrosis (from RA) is not associated [with] 
nicotine abuse."

In a July 2004 VA ENT examination, the examiner remarked "at 
the present time, [the veteran does not appear to have any 
throat disabilities."  He attributed the veteran's 
complaints of difficulty swallowing to a possible 
gastrointestinal disorder.  An August 2004 respiratory 
examination reflected no history of neoplasms, and no current 
benign or malignant neoplasms of the respiratory system.  
After a physical examination, the examiner diagnosed 
interstitial pulmonary fibrosis and concluded:

This is not related to his smoking while 
in service.  This is likely related to 
his rheumatoid arthritis.  His chest xray 
in 1956 was negative.  He was in the 
service 11/50-12/1951.  Tobacco is not 
known to produce interstitial pulmonary 
fibrosis.

In a September 2004 outpatient treatment note, the diagnoses 
included pulmonary fibrosis as evidenced by CT scan "most 
likely due to RA."  The Board also finds significant that 
neither COPD nor throat cancer are listed on the Problems 
List in the outpatient treatment records.  Moreover, despite 
a review of multiple outpatient treatment records and VA 
examinations, there is no medical evidence in the claims file 
supporting the veteran's assertions that he has throat cancer 
or COPD as a result of tobacco smoking.

Given that the overwhelming evidence shows that the veteran 
does not have throat cancer or COPD related to cigarette 
smoking, and that the veteran's lung disease, interstitial 
pulmonary fibrosis, is related to rheumatoid arthritis, and 
not to cigarette smoking or nicotine dependence, the Board 
finds that the claims must, necessarily, be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2001 and June 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in September 2001 and May 2005.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the May 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

The veteran has asserted that the claims should be remanded 
in order to scheduled pulmonary function tests.  However, in 
light of the fact that the claims have been remanded on two 
occasions, has been pending for over six years, that the 
veteran is not diagnosed with either of the disorders 
claimed, and that pulmonary function tests would address only 
the current status of his lung disorder, the Board finds that 
a remand would serve no useful purpose and would delay 
resolution of the claims unnecessarily.  Therefore, a remand 
is not warranted at this time.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in March 1998 and July 
2004.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to service connection for a respiratory disorder, 
claimed as COPD, as secondary to nicotine dependence and 
cigarette smoking, is denied.

Entitlement to service connection for throat cancer, as 
secondary to nicotine dependence and cigarette smoking, is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


